Citation Nr: 1000722	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for posttraumatic stress disorder (PTSD) with major 
depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. M.O-B., MSW, LCSW


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO granted service connection for PTSD with major 
depressive disorder and assigned an initial 50 percent 
disability rating, effective August 10, 2006.  The Veteran 
appealed the initial rating assigned. 

Because the appeal arises from the Veteran's disagreement 
with the initial disability rating assigned following the 
grant of service connection, the Board has characterized the 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for 
disabilities that are already service-connected).  

In September 2009, the Veteran testified before the 
undersigned during a videoconference hearing at the RO.  A 
copy of the transcript has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
correspondence received in June 2008, the Veteran seeks to 
reopen two previously-denied claims for entitlement to 
service connection for low back pain with scoliosis and for 
residuals of a shrapnel wound to the right upper extremity 
with arthritis.  These issues have not yet been addressed by 
the RO, and they are REFERRED back for appropriate action. 


REMAND

The Veteran seeks a higher initial evaluation for his PTSD 
with major depressive disorder.  As explained below, the 
Board finds that additional development is required prior to 
adjudication of the claim. 

First, it appears that a new VA psychiatric examination is 
necessary.  Although the Veteran was afforded a VA 
examination in December 2006, it appears from the record that 
the Veteran's disability is manifested by more severe 
symptomatology than was shown in that examination report.  
The record contains an August 2009 statement from Ms. M. O-B, 
MSW, LCSW, in which she notes that the December 2006 
examination report fails to reflect the Veteran's history of 
suicidal and homicidal ideations, as well as his difficulty 
in establishing and maintaining relationships.  The record 
also contains Ms. O-B's testimony, during the September 2009 
hearing, that the Veteran's symptoms are worse than reported 
in the VA examination report.  She stated that it has been 
her observation that the Veteran has limited cognitive 
abilities and that he has reported sensory hallucinations.  
These symptoms were not reported in the December 2006 VA 
examination report.  Consequently, the Board finds that there 
is credible evidence that the Veteran's disability is 
manifested by more symptoms than reflected in the last VA 
examination.  In this regard, the Board notes that, when it 
is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).  Hence, another VA examination to determine the 
current severity of his service-connected psychiatric 
disability is warranted.   

Additionally, at the September 2009 hearing, the Veteran 
indicated that there were outstanding records of VA 
treatment.   He testified that he recently had sought 
treatment for his psychiatric disorders from the VA 
Outpatient Clinic (VAOPC) at Greenville, North Carolina.  The 
record only contains VA treatment records that go up to 
January 26, 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, 
with the Veteran's assistance, VA should attempt to obtain 
any outstanding VA and private records of pertinent 
treatment.  

The readjudication of the claim should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
its continued consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Fenderson, 
cited to above, is warranted for the Veteran's service-
connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, 
seek to identify and obtain any VA and/or 
private records of pertinent medical 
treatment for any psychiatric disorder, 
to include PTSD with major depressive 
disorder, which are not yet on file.  In 
particular, obtain any outstanding 
treatment records from the Greenville, 
North Carolina VAOPC since January 26, 
2008.  All records and/or responses 
received should be associated with the 
claims file.

2.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo a VA psychiatric examination, at 
an appropriate VA medical facility, to 
ascertain the nature and severity of his 
service-connected PTSD with major 
depressive disorder and its effect on his 
employability.  The entire claims file, 
to include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies deemed 
appropriate in the medical opinion of the 
examiner should be performed (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The psychiatric examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; obsessional rituals which 
interfere with routine activities; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
homicidal and/or suicidal ideation(s); 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's service-
connected PTSD with major depressive 
disorder, and an explanation of what the 
score means.  The examiner should 
specifically comment upon the impact of 
this condition on his employability.  The 
psychiatric examiner should also offer an 
opinion as to whether it is possible to 
distinguish the symptoms and effects of 
the Veteran's service-connected PTSD with 
major depressive disorder, from those 
attributable to any nonservice-connected 
psychiatric disability that may be 
present.  If it is not medically possible 
to do so, the psychiatric examiner should 
clearly so state, indicating that the 
above-noted findings are indicative of 
the Veteran's overall psychiatric 
impairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the higher initial rating 
claim on appeal, in light of all 
pertinent evidence and legal authority.  
Readjudication of the initial rating 
assigned should include continued 
consideration of whether staged ratings 
for the Veteran's psychiatric disability, 
pursuant to Fenderson (cited to above), 
are appropriate.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


